Citation Nr: 1024277	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  94-06 072	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, to include skull fracture.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had active service from January 1958 to January 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of May 1998.  In a decision dated in August 2000, the Board 
denied the appeal.  The veteran then appealed to the U.S. 
Court of Appeals for Veterans Claims (Court); in an April 
2003 Order, the Court vacated the August 2000 Board decision 
and remanded the case to the Board.  The Board remanded the 
case in April 2004.

In a decision dated in March 2008, the Board again denied the 
appeal, and the Veteran again appealed to the Court.  In a 
joint motion to the Court, the parties (the veteran and the 
VA Secretary) requested that the Board decision be vacated 
and remanded; a December 2009 Court Order granted the joint 
motion. 

In a written statement dated in March 2010, the Veteran 
requested that his appeal for residuals of a skull fracture 
be dropped.  In May 2010, the Veteran's representative, 
Daniel Krasnegor, Attorney, filed a motion to withdraw from 
representation of the Veteran, on the grounds that the 
Veteran had informed his office that he did not wish to 
pursue his appeal further, and that he had withdrawn his 
claim.  After certification of an appeal, a representative 
can only withdraw if good cause is shown on motion.  
38 C.F.R. § 20.608(b) (2009).  Good cause includes failure of 
the appellant to cooperate with proper preparation and 
presentation of the appeal; or other factors which make the 
continuation of representation impossible, impractical, or 
unethical.  Id.  The Veteran's withdrawal of his appeal meets 
the criteria for good cause, and, accordingly, the 
representative's motion to withdraw from representation is 
hereby granted. 


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from 
January 1958 to January 1961.  

2.  On March 30, 2010, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or 
his or her authorized representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant has withdrawn this appeal 
and, hence, there remain no allegations  of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.


		
JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


